Citation Nr: 1208584	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.  

2.  Entitlement to an initial evaluation in excess of 10 percent for temporomandibular jaw syndrome.  

3.  Entitlement to an initial evaluation in excess of 10 percent for a right index finger disability to include numbness.  

4.  Entitlement to an initial evaluation in excess of 10 percent for a scar residual of a right breast lumpectomy, to include entitlement to an initial separate rating for residuals of a lumpectomy of the right breast.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to April 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an initial rating decision of May 2005 of the Department of Veterans Affairs (VA), Regional Office (RO), located in Roanoke, Virginia.  It is noted that through this rating action, the RO granted service connection and assigned noncompensable evaluations for the disabilities now on appeal.  

In an April 2008 rating decision, the RO granted 10 percent disability ratings for migraine headaches, temporomandibular jaw syndrome, and the scar of the right breast.  The disability evaluation involving the right index finger was increased to 10 percent in an August 2011 rating decision.  

In July 2009, the Veteran presented testimony before the Board in Washington, DC.  

The issues of entitlement to an increased evaluation for numbness of the right index finger and for a right breast scar being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's migraines occur two to three times per month; however, the preponderance of the evidence shows that the headaches are not frequently completely prostrating or productive of severe economic inadaptability. 

2.  TMJ syndrome is not manifested by actual, or the functional equivalent, of limitation of inter-incisal motion from 31 to 50 millimeters. 

3.  A right breast lumpectomy and associated complications involved a significant alteration of size or form of the right breast.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, but no higher, for migraines have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011). 

2.  The criteria for an initial disability evaluation in excess of 10 percent for service-connected TMJ syndrome have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.150, Diagnostic Code 9905 (2011). 

3.  The criteria for an initial separate 30 percent evaluation for residuals of a lumpectomy of the right breast are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.116, Diagnostic Code 7626 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in September 2004 prior to the initial adjudication of the Veteran's claims.  In December 2007, notice was provided of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Here, the Veteran's statements, her service treatment records, and post-service VA treatment records have been associated with the claims folder.  The Veteran was also afforded VA examinations and the examination reports are associated with the claims folder and were reviewed by the Board.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to her claims that have not been associated with the claim folder.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required. 

The Veteran has been afforded hearings before a Veterans Law Judge (VLJ) during which she presented oral argument in support of her increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ, however, asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also specifically sought to identify any pertinent evidence not currently associated with the claims file.  In addition, the Veteran volunteered his pertinent treatment history and symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Although the Board finds that the Veteran was not prejudiced by any of the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

In addition, there has been compliance with the November 2009 Board remand.  The Veteran was afforded VA examinations, the claims have been readjudicated, and additional VA and identified private records have been associated with the claims folder.  

II.  Higher Rating

Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Migraine

This matter stems from the appeal of an initial 10 percent evaluation assigned at the time service connection was granted in a May 2005 rating decision.  Separate evaluations for relevant periods are for consideration based on facts found.  Fenderson, Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the issue is whether a rating in excess of 10 percent is warranted.  Having considered the evidence, the Board finds that a 30 percent evaluation, but no higher, is warranted.  

The Veteran's migraine disability is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, migraines averaging one in 2 months over last several months warrant a 10 percent disability evaluation.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

A January 2005 private record notes migraines with aura and photophobia and a March 2005 record reflects daily headaches with superimposed aura and photophobia.  A November 2006 record notes headaches occurred once per week without medication, and the August 2011 VA neurology examination report reflects incapacitating headaches lasting for several hours.  The Board notes that while four incapacitating episodes in the previous year were noted with symptoms to include nausea and light and sound sensitivity, the Veteran provided competent credible testimony to the effect that she regularly has between two and three migraines per month , and depending on the severity, may have to leave work to lie down in a dark room and sleep throughout the day.  Transcript at 6-10 (2009).  Having reviewed the entire record, the Board finds the that the Veteran's migraines symptoms more nearly approximate the criteria warranting a 30 percent evaluation.  

The Board notes that while it appears that the degree of impairment due to migraines appears to wax and wane, the competent and probative evidence establishes that the Veteran's migraines do not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board notes that the record reflects that the Veteran has been gainfully employed throughout the appeal.  In addition, while testimony elicited at the hearing was to the effect that the Veteran missed two to three days of work per month per month, Transcript at 10-11 (2009), the August 2011 neurology examination report notes zero days lost from work during the previous 12 months, and the August 2011 VA gynecology examination attributed lost time from work to pelvic pain.  Regardless, the evidence reflects that the Veteran has been gainfully employed since separation and the 30 percent evaluation assigned herein contemplates flare ups to include loss of time from exacerbations.  38 C.F.R. § 4.1 (2011).  38 C.F.R. § 4.1.  

In this case, the evidence is in at least equipoise, and thus, resolving all doubt in the Veteran's favor, a 30 percent evaluation, but no higher, is warranted for migraines.  Consequently, and to that extent, the benefits sought on appeal are granted.  

Temporomandibular Joint Syndrome

This matter stems from the appeal of an initial 0 percent evaluation assigned at the time service connection was granted in a May 2005 rating decision, and subsequently increased to 10 percent disabling in an April 2008 rating decision.  Separate evaluations for relevant periods are for consideration based on facts found.  Fenderson, Hart.  Thus, the issue is whether a rating in excess of 10 percent is warranted.  Having considered the evidence, the Board finds that a higher rating is not warranted at any time during the appeal period. 

The Veteran's temporomandibular joint syndrome (TMJ) has been assigned a 10 percent disability evaluation under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905.  Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.

On VA examination in September 2004, inter-incisal range of motion was 0 to 48 mm.  Lateral exclusion was 5 mm on the right and 5 mm on the left.  The February 2008 VA examination report notes inter-incisal motion was within the range of 31 to 40 mm.  Right lateral excursion was 0 to 4 mm and left lateral excursion was 0 to 4 mm.  On VA examination in August 2011, inter-incisal range of motion was 0 to 48 mm.  In addition, right lateral excursion was 0 to 8 mm and range of left lateral excursion was 0 to 12 mm.  Thus, the Veteran does not have actual inter-incisal motion limited to 21 to 30 mm or less.  

The Board notes that while a January 2005 private record notes a wobble with motion of the jaw, the competent evidence consistently establishes inter-incisal motion to at least 31 to 40 mm.  Further, the September 2004 VA examination report notes no pathology on x-ray examination, and while and questionable arthritis was noted in January 2005, the impression on x-ray examination in January 2005 was normal temporomandibular joints.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Further, the provisions of 38 C.F.R. § 4.59 are applicable to any disability rated on the basis of limitation of motion.  Burton v. Shinseki, 25 Vet. App. 1(2011).

A March 2003 private record reflects the Veteran was able to perform all activities of daily living, and while the September 2004 VA examination report reflects complaints of pain, crepitus and grinding of teeth at night, with several teeth noted to exhibit faceting and possible fractures, the February 2008 VA examination report attributes loss of teeth and masticatory surface due to caries.  In addition, while the February 2008 VA examination report notes clicking, popping , crepitus and deflection to the left with opening, the August 2011 VA examiner reported full range of motion of the jaw and of being unable to palpate clicking or popping, noting a normal opening, straight-line movement, and minimal attrition of the teeth.  Even in consideration of any additional functional loss, the criteria for a higher rating have not been met under DC 9905.  The competent and probative evidence establishes that the Veteran does not have actual inter-incisal range of motion limited to 31 mm or less or the functional equivalent of inter-incisal motion limited to 31 mm or less.  DeLuca; 38 C.F.R. §§ 4.3, 4.59, 4.150.  The Board notes that the 10 percent disability evaluation assigned contemplates flare ups to include loss of time from exacerbations, if any.  38 C.F.R. § 4.1; Mitchell; Burton.  

The Board acknowledges the Veteran's complaints of headache in association with TMJ syndrome; however, service connection is in effect for migraines and the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14.  In regard to assertions of sleep difficulty, the Board notes that the Veteran testified to having sleep apnea.  Transcript at 15-19 (2009).  Regardless, the competent and probative evidence does not establish actual or the functional equivalent of inter-incisal range of motion limited to 31 mm or less.  

To the extent that lost time from work has been asserted, the August 2011 VA dental VA examination report notes no days lost from work due to the jaw.  Regardless, 10 percent evaluation assigned contemplates flare ups to include loss of time from exacerbations, if any.  38 C.F.R. § 4.1 (2011).  38 C.F.R. § 4.1.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a Veteran).  In this case, the Board finds no other provision upon which to assign a higher rating. 

In this case, the competent evidence establishes that the Veteran does not have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss, nonunion, or malunion of mandible; loss of whole or part of ramus; loss of condyloid process; loss of coronoid process; loss of hard palate; loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity; or loss, malunion, or nonunion of the maxilla.  The February 2008 VA examination report notes the mandible and maxilla were normal and no abnormal findings in regard to the ramus and palates were noted.  In addition, the August 2011 VA examination report notes no loss of bone of the maxilla, no loss of bone of the mandible, no malunion or nonunion of the maxilla, and no nonunion of the mandible.  In addition, there was no loss of bone of the hard palate, no evidence of osteoradionecrosis, no osteomyelitis, no tooth loss due to loss of substance of the body of maxilla or mandible, and no speech difficulty.  Thus, those particular criteria do not apply.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9904, 9906-9916.  

In this case, the competent and probative evidence does not establish a rating in excess of 10 percent is warranted at any time during the appeal.  Consequently, the benefits sought on appeal are denied.  

Right Breast Lumpectomy

This matter stems from the appeal of an initial 0 percent evaluation assigned at the time service connection was granted in a May 2005 rating decision for a residual scar as a result of a right breast lumpectomy, which was subsequently increased to 10 percent disabling in an April 2008 rating decision for the entire period.  The Board notes that while the evaluation of the right breast scar is the subject of the Remand below, the Board finds an initial separate 30 percent rating is warranted under Diagnostic Code (DC) 7626.  

Under DC 7626, a noncompensable rating is warranted following a wide local excision without significant alteration of size or form of one breast.  A 30 percent rating is warranted following simple mastectomy or wide local excision of one breast with significant alteration of size or form, and a 50 percent rating is warranted following simple mastectomy or wide local excision of both breasts.  A 40 percent rating is warranted following modified radical mastectomy of one breast, and a 60 percent rating is warranted for a modified radical mastectomy of both breasts.  A 50 percent rating is warranted following radical mastectomy of one breast, and an 80 percent rating is warranted for a radical mastectomy of both breasts.  38 C.F.R. § 4.116, DC 7626.  

A radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament. 38 C.F.R. § 4.116, DC 7626, Note 1.  A modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast) but the pectoral muscles are left intact.  38 C.F.R. § 4.116, DC 7626, Note 2.  

A simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but the lymph nodes and muscles are left intact.  38 C.F.R. § 4.116, DC 7626, Note 3.  A wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tissue.  38 C.F.R. § 4.116, DC 7626, Note 4.  

The record reflects the Veteran underwent a right breast lumpectomy in 2002, and a December 2002 private record following surgery notes a surgical wound infection and acute mastitis.  In addition, a June 2008 private examination report and in the August 2011 VA neurology examination report note loss of breast tissue, a finding consistent with the testimony at the hearing.  Transcript at 32 (2011).  Thus, the lumpectomy in 2002 is considered a wide local excision.  The August 2011 VA gynecology examination report reflects that a right nipple is not present notes that the right breast lumpectomy in 2002 was complicated by a breast abscess, with sloughing of the right nipple followed by reconstruction of the right breast.  The evidence supports a separate 30 percent rating for a right breast lumpectomy.  Thus, to that extent, the benefits sought on appeal is granted.  

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  In this case, the Veteran does not meet the criteria for an evaluation in excess of 30 percent for migraines, in excess of 10 percent for TMJ syndrome, or in excess of 30 percent for separate evaluation for a right breast lumpectomy and there are no aspects of the disabilities not contemplated by the schedular criteria.  

Further, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, which would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Board notes that during the appeal period the Veteran has not been frequently hospitalized for migraines, TMJ syndrome or right breast symptoms.  The August 2011 VA dental examination report notes no hospitalization in association with TMJ syndrome.  In addition, and while increased absenteeism has been noted, the evidence reflects that the Veteran is employed on a full-time basis.  In addition, the August 2011 VA gynecology examination report notes right breast symptoms have no significant effects on employment, and findings were noted to include one week lost from work due to pelvic pain.  Further, while testimony elicited at the hearing was to the effect that the Veteran missed two to three days of work per month per month, the August 2011 neurology examination report notes zero days lost from work during the previous 12 months, and the August 2011 dental VA examination report notes no days lost from work due to the jaw.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  


ORDER

An initial 30 percent rating for migraines is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for temporomandibular joint syndrome is denied.  

An initial separate 30 percent rating is granted for residuals of a lumpectomy of the right breast, subject to the laws and regulations governing the award of monetary benefits.  

REMAND

The Veteran asserts entitlement to higher evaluations for a right breast scar and numbness in the right index finger.  Having reviewed the evidence, the Board finds further development is warranted.  

The Veteran was afforded VA examinations in August 2011 to determine the nature and severity of her right breast scar; however, the examination reports do not contain sufficient detail in regard to the nature and severity of the scar, to include the location and/or a measurement of the scar, and the reports do not address the Veteran's assertions, as reflected in the May 2006 notice of disagreement, that in addition to the right breast lumpectomy in 2002, she has had three additional cysts removed from the right breast.  The Board notes that an October 2006 private record notes that she had cyst aspirations, bilaterally, in January 2006, and had a new mass on the right breast.  Thus, the examination reports and opinions are inadequate for a determination.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim for a VA examination.  

The Board notes that the Veteran underwent a right breast lumpectomy in 2002 and a December 2002 private record following surgery notes a surgical wound infection and acute mastitis.  Private records, dated in February 2010, note surgery was not recommended for slight flattening of the right nipple due to the mildness of the deformity versus the risk of surgical complication, and normal sensation of the right nipple was reported.  The diagnosis entered in the August 2011 VA report of examination was residual tenderness following breast reconstruction, as well as an altered self image with depression.  

The Board further notes that a separate initial evaluation for the right breast lumpectomy residuals has herein been granted under 38 C.F.R. § 4.116, DC 7626, consistent with a partial mastectomy.  Under DC 7626, the rater is instructed to consider entitlement to 38 C.F.R. § 3.350.  In this regard, removal of breast tissue resulting in loss of 25 percent or more of tissue from a single breast or both breasts in combination may entitle the Veteran to special monthly compensation under 38 C.F.R. § 3.350.  

As to the evaluation of numbness in the right index finger, the Board notes that service connection was established for right index finger numbness associated with service-connected residuals of an excision of a right hand ganglion cyst.  The Veteran was afforded a VA examination in August 2011.  The examination report, however, does not address the synovial cyst on the right index finger noted in a September 2006 private treatment record, or the Bouchard's nodes in the right index finger with findings in the hand noted to be consistent with early osteoarthritis in a December 2008 private record.  As noted in a June 2008 VA Form 9, the Veteran asserts that the symptoms involve not only the right index finger but also the right hand/wrist, and she testified that she has associated carpal tunnel syndrome that affects her right hand and fingers.  The Board thus finds that the issue regarding the evaluation of the service-connected right hand residuals of excision of a ganglion cyst and the issue of entitlement to service connection for carpal tunnel syndrome are inextricably intertwined with the evaluation of the numbness of the right index finger.  Accordingly, adjudication of the additional matters must be accomplished in connection with the current appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (generally, if matter on appeal is inextricably intertwined with an issue or claim still pending before VA, for reasons of judicial economy or on prudential grounds the claims will be remanded for further adjudication, as appropriate, with the other 'inextricably intertwined' matters to be adjudicated below).  

Review of the claims file reveals that the Veteran receives consistent care from National Naval Medical Center (NNMC) in Maryland (family practice Woodbridge); however, records dated since February 2010 have not been associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, after obtaining any necessary and appropriate authorization, attempt to obtain all treatment records regarding the Veteran's treatment at the NNMC that are dated since February 2010.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper authorization, request treatment records pertaining to the Veteran from the NNMC in Maryland, dated since February 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  Thereafter schedule the Veteran for VA examination, if possible, with a plastic surgeon.  The claims file must be made available to and reviewed by the examiner.  All appropriate tests should be conducted in conjunction with the examination.  

The examiner should describe the size and characteristics of the Veteran's surgical scar associated with the 2002 lumpectomy.  

The examiner should explain whether any additional breast cysts identified in the record and/or found to be present are related to one another such that they should be considered flare-ups of a disease process in association with the lumpectomy in 2002, or whether the breast cysts are more appropriately characterized as individual occurrences, without any relation to one another.  

If the examiner concludes that each breast cyst is a unique incident, the examiner should provide an opinion in terms of whether it is at least as likely as not that any additional breast cyst found to present/excised is related to service or the service-connected right breast scar in association with the lumpectomy in 2002.  

In addition, the examiner should provide an opinion as to whether it is at least as likely as not that the in-service removal of breast tissue resulted in loss of 25 percent or more of tissue from a single breast or both breasts in combination.  

The examiner should also state whether it is at least as likely as not that the Veteran has a depressive disorder secondary to the 2002 lumpectomy and residual disability.

All examination findings along with the complete rationale for all opinions expressed should be included in the examination report.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of numbness of the right index finger and any associated symptoms related to the right hand residuals of an excision of a ganglion cyst, to include any carpal tunnel syndrome, Bouchard's node, and/or arthritis found to be present, and any other associated findings.  The claims file must be made available to and reviewed by the examiner.  All appropriate tests should be conducted in conjunction with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not that carpal tunnel syndrome, Bouchard's nodes in the right index finger, and/or arthritis in the right hand is related to the service-connected right hand residuals of excision of a ganglion cyst and/or associated numbness in the right index finger.  All examination findings along with the complete rationale for all opinions expressed should be included in the examination report.  

4.  Then adjudicate the claims of entitlement to service connection for a depressive disorder and carpal tunnel syndrome and/or finger or hand arthritis, and entitlement to an increased evaluation for a service-connected residual scar of the right hand due to excision of a ganglion cyst, and entitlement to special monthly compensation due to residuals of a right breast lumpectomy.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


